1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 28-38, 40-54 and 67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 28, a citrus juicer comprising:
an ejector device for discharging the pressed produce out from the cavity through the opening, said ejector device including a movable base that is movable in the cavity along the cannula along the longitudinal axis of the cannula, between a bottom of the cavity and the opening.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 67, a citrus juicer comprising:
	an ejector device for discharging the pressed fruit out from the cavity through the top opening, said ejector device including a movable base that is movable in the cavity along the cannula along the longitudinal axis of the cannula, between a bottom of the cavity and the top opening, the movable base having an aperture through which the cannula passes.

The closest references are Burlington (WO-2009/044103), Warner (US 2,848,939), Rodriguez (US 6,089,147), Johnson (US 2,705,452), Breton (US 3,831,515), Holcomb (US 2007/0107608), Johnson (US .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coppelletti (US-6161475).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761